Case 20-10343-LSS Doc 480 Filed 0

IN THE UNITED STATES BANKR
FOR THE DISTRICT OF DE

 

In re: Chapter

BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC;,!

Case Na

(Jointly
Debtors.

 

 

AMENDED DECLARATION OF SPENCER H. SUI

h

Administe

LVERGL

4/23/20

UPTCY
LAWAR

il

. 20-1034

Page 1 of 3

COURT
iE

B (LSS)

red)

ATE ON BEHALF OF

 

ORDINARY COURSE PROFESSIONAL CLA

RKE SIL

VERGLATE, P.A.

 

I, Spencer H. Silverglate, hereby declare under pené
1, I am the President of Clarke Silverglate, P./
900, Miami, Florida 33131 (the “Firm”).

2. This declaration (this “Declaration”) is subi
Order Authorizing the Debtors to Employ and Compensat
Course of Business, Nunc Pro Tune to the Petition Date |
All capitalized terms used but not otherwise defined hereit
such terms in the OCP Order.

3.

The debtors and debtors in possession in t

(together, the “Debtors”) have requested that the Firm pro

 

Firm has consented to provide such services (the “Services’
4. The Services include, without limitation, mc

in connection with the following abuse lawsuits in which th

 

' The Debtors in these chapter 11 cases, together with the last four digits of each I

number, are as follows: Boy Scouts of America (6300) and Delawar
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

alty of per

\., located

A.A. v. The Boy Scouts of Americ
Scouts of America and Silver Spring

mitted in
e Profess
Docket N

n shall ha

he above:

vide serv

ee

ynitoring ¢
e Firm re
1, North |

>s Shores

e BSA, LL

 

 

 

jury as follows:

at 799 Brickell Plaza, Suite

accordance with that certain

onals Used in the Ordinary

0. 354] (the “OCP Order”).

ve the meanings ascribed to

captioned chapter 11 cases

ces to the Debtors, and the

and providing legal services

resents the Debtors:

Florida Council, Inc., Boy

Presbyterian Church, Inc.,

ebtor’s federal tax identification
C (4311). The Debtors’ mailing
 

Case 20-10343-LSS Doc 480 Filed 04/23/20

Case No. 2016-CA-000167, in the Circuit
Circuit in and for Marion County, Florida

Page 2 of 3

Court of the Fifth Judicial

Joseph Gonzalez, as parent and next friend of his minor child, N.G. v. Boy

Scouts of America, Mark Kern, Stephen Zanetti, Linda Jensen and Aaron

Moore, Case No. CACE-18-026919, in
Seventeenth Judicial Circuit in and for Browa

  
   

5. The Firm may in the past have performed,
future perform services in matters unrelated to the Debtors’ chapter

parties in interest in the Debtors’ chapter 11 cases. As p

the Circuit Court of the
td County, Florida

ay currently perform, and may in the
11 cases for persons that are

of its customary practices, the Firm is

employed in cases, proceedings, and transactions invol ing many different parties, some of

whom may represent or be parties in interest in these c apter 11

Cases.

The Firm does not

perform services for any such party in interest in connection with the chapter 11 cases. In

addition, the Firm does not represent or hold any interest adverse to
with respect to the matters on which the Firm is to be employed.

Neither I, nor any principal of, nor any professional

 
 
 

with any other person other than the principal and regular employees

7. As of the commencement of these chapter |11 cases

“Petition Date”), the Debtors owed the Firm $1,043.96 in respect

Debtors.
8. As of the Petition Date, the Firm did not hold a retainer
2. The Firm estimates that its average monthl compen

11 cases will be approximately $3,000.00.
|

10.

compensation and reimbursement of expenses thereunder. Specific

The Firm has reviewed the OCP Order nd undet

the Debtors or their estates

employed by the Firm has

received from the Debtors

of the Firm.
on February 18, 2020 (the

bf services provided to the

from the Debtors.

sation during these chapter

‘stands the limitations on

ally, the Firm understands

 

 
Case 20-10343-LSS Doc 480 Filed 0

that in the event that it exceeds the applicable OCP Cap, the Firm w

Court an application for allowance and payment of any fees and/c

OCP Cap in accordance with sections 330 and 331

Bankruptcy Rules and the Local Rules, and any applicable

11. The Firm is conducting further inquiries regarding its
the Debtors and if, upon the conclusion of such inquiry, or at any

retention, the Firm should discover any facts bearing on the matter

will supplement the information contained in this Declarati

Pursuant to 28 U.S.C. § 1746, I declare under penalty of p

United States of America that the foregoing is true and cor

Kd

    

Dated: April 23, 2020
Weston, Florida

rect.

na

4/23/20

orders or

on.

Page 3 of 3

ill be required to file with the

r expenses that exceed such

of the Bankruptcy Code, applicable

procedures of the Court.
retention by any creditors of
time during the period of its

s described herein, the Firm

erjury under the laws of the

 

 

Spéncer H.
Clarke Silv

Silvergla
erglate, P

 

fe, President “
A.

 
